TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00344-CV


In re Texas Department of Family and Protective Services





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Texas Department of Family and Protective Services (TDFPS) filed this
petition for writ of mandamus.  Subsequently, TDFPS filed this unopposed motion to withdraw the
petition, stating that the parties have reached an agreement that renders the subject matter of the
petition moot.  Accordingly, we dismiss the petition for writ of mandamus.


						____________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   August 1, 2007